DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 6/8/21, with respect to claims 1, 8-9, 17-18 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1, 8-9, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the prior art of record does not teach or suggest a liquid crystal display device comprising a first substrate having a first electrode; a second substrate having a second electrode; a liquid crystal layer sandwiches between the first substrate and the second substrate; a first polarizer arranged on a side of the first substrate away from the liquid crystal layer; and a second polarizer arranged on a side of the second substrate away from the liquid crystal layer; wherein, a chiral agent is added into a liquid crystal filled in the liquid crystal layer; the first electrode comprises at least one stem electrode and a plurality of branch electrodes, wherein an angle between each branch electrode and the stem electrode is 45 degrees, and wherein an angle between a polarization axis of the second polarizer and the stem electrode is θ; when the pitch of the liquid crystal is about 8-11um, the θ is about 40-60 degrees; when the pitch of the liquid crystal is about 11-13.5um, the θ is about 35-55 degrees; when the pitch of the liquid crystal is about 13.5-16um, the θ is about 25-45 degrees; when the pitch of the liquid crystal is about 16-18.5um, the θ is about 20-40 degrees; when the pitch of the liquid crystal is about 18.5-60um, the θ is about 15-35 degrees, in combination with the remaining features recited in the claim.
The prior art of Chen (US 2013/0250216 A1 of record) discloses a liquid crystal display device comprising a first substrate having a first electrode; a second substrate having a second electrode; a liquid crystal layer sandwiches between the first substrate and the second substrate; a first polarizer arranged on a side of the first substrate away from the liquid crystal layer; and a second polarizer arranged on a side of the second substrate away from the liquid crystal layer; wherein, a chiral agent is added into a liquid crystal filled in the liquid crystal layer; the first electrode comprises at least one stem electrode and a plurality of branch electrodes, wherein an angle between each branch electrode and the stem electrode is 45 degrees (Chen, Figure 1; Figure 4A; Paragraphs 0029-0031). However, Chen fails to disclose a pitch of the liquid crystal in relation to an angle between the polarization axis of the polarizer and the stem electrode. At best, Chen discloses a ratio between the pitch of the liquid crystal and the thickness of the liquid crystal. The prior art of Kubo (US 2010/0157213 A1 of record) discloses a chiral pitch of a liquid crystal which falls into the claimed range (Kubo, Table 3). However, Kubo fails to disclose a relationship between the pitch of the liquid crystal and the angle between the polarizer and stem electrode. 
Therefore, Claims 1 and 9 are allowed. Claims 8 and 17-18 are allowed by virtue of their dependence on allowed claims 1 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871